Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, imposed January 28, 1975, upon his conviction of criminal sale of a controlled substance in the third degree (Penal Law, § 220.39), upon his plea of guilty, the sentence being a term of imprisonment with a minimum of one year and a maximum of life. Sentence affirmed. Defendant-appellant, who is now on parole, attacks his sentence, which section 70.00 of the Penal Law mandates to be from one year to life, with the concomitant of life parole, as being violative of the ban on cruel and unusual punishment in the Eighth Amendment to the Federal Constitution and section 5 of article I of the New York State Constitution. We find no merit in his contention (see People v Broadie, 37 NY2d 100, cert den 423 US 950). Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.